Exhibit 10.1

Execution Copy

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of November 5, 2018 (this
“Amendment”), is by and among SIFCO Industries, Inc., an Ohio corporation
(“SIFCO”), T & W Forge, LLC, an Ohio limited liability company (“T & W”), and
Quality Aluminum Forge, LLC, an Ohio limited liability company (“Quality Forge”
and, together with SIFCO and T & W, collectively, the “Borrowers” and each,
individually, a “Borrower”), any other Loan Parties party hereto, and JPMorgan
Chase Bank, N.A., a national banking association (the “Lender”).

RECITALS

A.    The Borrowers, any other Loan Parties party thereto, and the Lender are
parties to a Credit Agreement dated as of August 8, 2018 (as it may be amended
or modified from time to time, the “Credit Agreement”).

B.    The Borrowers and any other Loan Parties desire to amend the Credit
Agreement, and the Lender is willing to do so in accordance with the terms
hereof.

TERMS

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

ARTICLE I.    AMENDMENTS. Upon fulfillment of the conditions set forth in
Article III hereof, the Credit Agreement and the Security Agreement shall be
retroactively amended effective as of the Effective Date as follows:

1.1    Section 5.13 of the Credit Agreement is restated as follows:

SECTION 5.13    Depository Banks. At all times on and after the date 90 days
after the Effective Date, each of the Borrowers and their Domestic Subsidiaries
will maintain the Lender as its principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business; provided, however,
that the Loan Parties may maintain each of the deposit and lockbox accounts set
forth in Section B of the Perfection Certificate for each such Loan Party so
long as (a) all funds and other proceeds are swept or transferred into an
account maintained with the Lender promptly after receipt, (b) the Loan Parties
deliver a signed account control agreement acceptable to the Lender with respect
to each such account on or before October 31, 2018, and (c) on or before
March 31, 2019 each of the deposit and lockbox accounts set forth in Section B
of the Perfection Certificate for each such Loan Party shall be closed and
transferred to the Lender.

1.2    Section 6.02(g) of the Credit Agreement is restated as follows:

(g)    Liens in favor of City of Cleveland Department of Economic Development on
(i) a 1500 Ton Forging Press machine located at an owned location of the
Borrowers in Cleveland, Ohio and (ii) the owned real property of the Borrowers
in Cleveland, Ohio, in each case securing the City of Cleveland Indebtedness,
provided that such Liens are subordinated to the Liens in favor of the Lender on
terms satisfactory to the Lender (which may be satisfied (x) with respect to
such 1500 Ton Forging Press machine, as a result of the UCC filing being filed
after the UCC filing of the Lender, and (y) with respect to such real property,
by a subordination agreement acceptable to the Lender);

 

1



--------------------------------------------------------------------------------

1.3    The definition of “City of Cleveland Indebtedness” from the Definitions
Schedule to the Credit Agreement is restated as follows:

“City of Cleveland Indebtedness” means those certain loans from the City of
Cleveland Department of Economic Development to SIFCO in an aggregate amount not
to exceed $485,000 (of which $180,000 may be forgiven), which Indebtedness shall
be secured only by the Liens permitted by Section 6.02(g) hereof.

1.4    Paragraph (B) entitled “Financial Covenants” of the Financial Covenants
Schedule to the Credit Agreement is restated as follows:

(B)    Financial Covenants.

(i)    Fixed Charge Coverage Ratio. The Borrowers will not permit the Fixed
Charge Coverage Ratio to be less than:

(a)    1.1 to 1.0 as of August 31, 2018 or as of September 30, 2018; or

(b)    1.1 to 1.0 at any month end on or after October 31, 2018; provided that
the Fixed Charge Coverage Ratio will not be tested under this clause (b) unless
(i) a Default has occurred and is continuing or (ii) Availability was less than
or equal to 12.5% of the Revolving Commitment for three or more Business Days in
any consecutive 30 day period (with the Fixed Charge Coverage Ratio calculated
as of the end of the month for which the Lender has most recently received
financial statements).

1.5    Section 4.2(a) of the Security Agreement is amended by adding the
following to the end thereof: “, provided that the Grantors shall be permitted
to deliver the originals of all Chattel Paper, Securities and Instruments
constituting Collateral owned by it as of the date of this Agreement at any time
on or before December 31, 2018,”.

ARTICLE II.    REPRESENTATIONS. Each Loan Party represents and warrants to the
Lender that:

2.1    This Amendment has been duly executed and delivered by such Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

2.2    After giving effect to this Amendment, the representations and warranties
contained in Article III of the Credit Agreement and in the other Loan Documents
are true in all material respects on and as of the date hereof with the same
force and effect as if made on and as of the date hereof (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date, and that any representation or warranty
which is subject to any materiality qualifier shall be required to be true and
correct in all respects).

 

2



--------------------------------------------------------------------------------

2.3    After giving effect to this Amendment, no Default exists or has occurred
and is continuing, and no Default will be caused after giving effect to this
Amendment.

ARTICLE III.    CONDITIONS OF EFFECTIVENESS. This Amendment shall become
effective as of the date hereof when each of the following conditions is
satisfied:

3.1    The Loan Parties and the Lender shall have signed this Amendment.

3.2    The Lender shall have received such other documents, if any, as the
Lender may request.

ARTICLE IV.    MISCELLANEOUS.

4.1    References in the Credit Agreement or in any other Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended hereby, as amended previously and as further amended from time to time.

4.2    Except as expressly amended hereby, the Loan Parties agree that the
Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. The amendment contained herein
shall not be construed as a waiver or amendment of any other provision of the
Credit Agreement or the other Loan Documents or for any purpose except as
expressly set forth herein.

4.3    Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment shall be
governed by and construed in accordance with the internal laws and not the law
of conflicts of the State of Ohio, but giving effect to federal laws applicable
to national banks. This Amendment is a Loan Document. This Amendment may be
signed upon any number of counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument, and telecopied signatures or
signatures sent by other electronic imaging shall be effective as originals.

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

 

BORROWERS:

 

SIFCO INDUSTRIES, INC.

By:   /s/ Tom Kubera Name: Tom Kubera Title: Chief Financial Officer T & W
FORGE, LLC By:   /s/ Tom Kubera Name: Tom Kubera Title: Treasurer QUALITY
ALUMINUM FORGE, LLC By:   /s/ Tom Kubera Name: Tom Kubera Title: Treasurer

SIFCO First Amendment Signature Page



--------------------------------------------------------------------------------

LENDER:

 

JPMORGAN CHASE BANK, N.A.

By:   /s/ Matthew McLuckey Name: Matthew McLuckey Title: Authorized Officer

SIFCO First Amendment Signature Page